       Case 1:19-cv-00310-LMB-IDD Document 1-2 Filed 03/17/19 Page 1 of 1 PageID# 10

                                   IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 173.73.147.17

ISP: Verizon Online, LLC
Physical Location: Arlington, VA



Hit Date UTC           File Hash                                          Title
02/10/2019 15:01:12    B198F375167D013B71083DEE646A17D990D51A10           Red Hot Christmas

02/10/2019 14:03:18    B002F3E3AA48C55EC5681ADDBB77C07A374F2FAB Stripshow Sex

02/06/2019 01:58:39    E29D753F860FE87DDE8DBB0E09FAEDF14208095D           Deeper and Deeper

12/28/2018 03:05:05    6328B208498C109D6EFC9A77581474694711F92B           Afternoon Rendezvous


Total Statutory Claims Against Defendant: 4




                                                   EXHIBIT A
EVA449
